                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

MARK ALLEN,
                        Plaintiff,                  Case No. 2:21-cv-60

v.                                                  Honorable Paul L. Maloney

JAMES CORRIGAN et al.,
                        Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:   July 9, 2021                               /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
